DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority

This application discloses and claims only subject matter disclosed in prior application no15/983,612, filed 05/18/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Instant Application 16/905,947
US 10783164 B2
1. A method of providing a software service to a blockchain, comprising: 
receiving, by a server, a service identifier specified by the blockchain; 







identifying, by the server, a resource that provides the software service by querying an electronic database for the service identifier specified by the blockchain, the electronic database electronically associating service identifiers to resources including the resource that is electronically associated with the service identifier specified by the blockchain; 
importing, by the server, an input data from the blockchain that is associated with the software service; and 




sending, by the server, the input data to the resource identified by the electronic database that provides the software service.


receiving, by a blockchain, a service request from a different blockchain, the service request specifying a service identifier; 
querying, by the blockchain, an electronic database for the service identifier specified by the service request, the electronic database electronically associating service identifiers to different software services including the service identifier specified by the service request; identifying, by the blockchain, a software service of the different software services that is electronically associated by the electronic database to the service identifier specified by the service request;




 importing, by the blockchain, a block of data chained within the different blockchain; 
generating, by the blockchain, a service result associated with the software service by executing 

sending, by the blockchain, the service result via the Internet to the different blockchain as a response to the service request.




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10783164 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because similar limitations with minor obvious variations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al(US 20190087446 A1: considering foreign priority Sep 20, 2017) in view of Tang (US 20190324867 A1).

With regards to claim 1, Sharma discloses, A method of providing a software service to a blockchain, comprising: 
receiving, a service identifier specified by the blockchain ([0068] Referring to FIG. 1A, a user who wants to visit a city sends a query for a transaction to book accommodation in a hotel. Most users utilize a smartphone for sending queries to book accommodation in a hotel..... For example, a user of a smartphone transmits the request across a blockchain network to find a contract relating to booking accommodation in the hotel specified in the service request. FIG 12 1202. [0010])

importing, an input data from the blockchain that is associated with the service ([0068]; For example, a user of a smartphone transmits the request across a blockchain network to find a contract relating to booking accommodation in the hotel specified in the service request… The contracts 1, 2, and 3 may be called `atomic contracts` correspond to the service request. Accordingly, a hotel associated with the identified contract is booked on behalf of the user, and a response indicative of confirmed booking is relayed to the electronic device 102.); and 
sending, by the server, the input data to the resource identified by the electronic database that provides the service (FIG 1A Contract 3, Note: Hotel C reserved based on input atomic contracts related to prior contarcts).
Sharma does not but Tang teaches, 
receiving, by a server, a service identifier specified by the blockchain (Tang [0031]; The consensus data can include a consensus message that is received by the server from a server in another node, a consensus result generated by the server, a service request that is sent by a client and that can trigger a consensus procedure, etc.[0097] ); 
identifying, by the server, a resource that provides the software service by querying an electronic database for the service identifier specified by the blockchain, the electronic database electronically associating service identifiers to resources including the resource that is electronically associated with the service identifier specified by the blockchain (Tang [0097]; In some implementations, the consensus message comprises a service request identifier. In some cases, retrieving consensus data corresponding to the consensus message from the database comprises: searching, by the second server, the database for consensus data corresponding to the service request identifier; and retrieving the consensus data corresponding to the service request identifier. From 504, method 500 proceeds to 506.);  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sharma’s method with teaching of Tang in order to ensures that data is not easily tampered with, thereby improving security.  (Tang [0003]).

With regards to claim 2, Sharma further discloses, exporting, by the server, the input data to the resource (FIG 1A Contract 3, Note: Hotel C reserved based on input atomic contracts related to prior contarcts).

With regards to claim 3, 4 Sharma in view of Tang further discloses, sending, by the server, a service result of the software service; sending a service result of the software service to the blockchain (Tang [0076] At block 590, the ACH network generates a blockchain transaction for the request. An originating node of the blockchain network provides transaction information and an updated user account balance to all 

With regards to claim 5, Sharma in view of Tang further discloses, transacting, by the server, a compensation (Tang [0104] A client, for example, a mobile device, can carry out transactions itself, with a server, or through a server, for example, performing buy, sell, pay, give, send, or loan transactions, or authorizing the same.). Motivation would be same as stated in claim 1.

With regards to claim 6, Sharma in view of Tang further discloses, further comprising formatting the input data (Tang [0050] For example, in a consensus procedure, a format of a consensus message can be: <consensus stage identifier, a view number, a service request number, and a service request digest>. It is assumed that a server receives a certain consensus message <commit, v, n, D(m)>, where commit indicates that the node has entered a commit stage, v indicates a view number, n indicates a number associated with a service request, and D(m) indicates a signature, of a node sending a notification message, for the service request. In this case, the server can search the database for all consensus data corresponding to the number “n” based on the number “n”.). Motivation would be same as stated in claim 1.

With regards to claim 7, Sharma further discloses, recording, by the server, the sending of the input data to a block of data associated with another blockchain 

Claims 8-14 are system claims corresponding to method claims 1-7 also rejecting accordingly.

Claims 15-20 are device claims corresponding to method claims 1-6 also rejecting accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498